Citation Nr: 1102373	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  07-21 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a compensable rating for degenerative joint 
disease of the lumbar spine for the period beginning January 16, 
1987, and ending April 4, 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1969.

As reported in the INTRODUCTION section of the Board's December 
2009 remand, this matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa.  This rating decision granted service connection 
for degenerative joint disease of the lumbar spine, and assigned 
a noncompensable evaluation effective January 16, 1987.  The 
rating decision also assigned a 40 percent evaluation, effective 
April 4, 2002.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (holding that, in assigning an initial disability rating 
when service connection is granted, "staged" ratings may be 
assigned for separate periods of time based on facts found).  
Within the one-year appeal period of this decision, the Veteran 
filed a statement in February 2005 asking the RO to review 
certain medical records dated before 1987 because he contended 
that these records showed that he "had the condition prior to 
1987, when I first applied for [service-connected] benefits from 
the VA for my back."  See VA Form 21-4138.  He then requested 
that the RO "change my disability date to reflect this date in 
1987."  Id.  

In its December 2009 remand, the Board noted that the RO 
apparently did not construe this statement from the Veteran as a 
timely filed notice of disagreement (NOD) with the noncompensable 
disability rating assigned from 1987 to 2002, but rather 
construed it as a claim for an earlier effective date for service 
connection.  In September 2005, the RO issued a decision denying 
an earlier effective date for service connection for degenerative 
joint disease of the lumbar spine.  The Veteran submitted a 
statement in March 2006 (see VA Form 21-4138), within the appeal 
period of the September 2005 rating decision, clarifying that he 
was not disagreeing with the effective date assigned for service 
connection in his February 2005 statement but that he was 
disagreeing with the noncompensable rating assigned by the RO in 
its November 2004 rating decision for the period from January 
1987 to April 2002.  The RO then adjudicated this issue in a May 
2006 decision, denied a compensable initial rating, and the 
Veteran continued his appeal to the Board.

Thus, the Board determined, in the December 2009 remand order, 
that the Veteran's February 2005 statement requesting the RO to 
"change my disability date to reflect this date in 1987" could 
be construed as a timely notice of disagreement with the initial 
noncompensable rating for his service-connected back disorder.  
Coupled with his timely disagreement with the RO's interpretation 
of his NOD in its September 2005 decision, the Board, in December 
2009, construed this appeal as arising from the November 2004 
rating decision which assigned the initial noncompensable rating.

In August 2006, the Veteran testified at a local hearing at the 
RO.  In July 2009, he provided testimony at a video conference 
hearing conducted by the undersigned Veterans Law Judge.  
Transcripts of both hearings have been associated with his claims 
folders.

In the course of his August 2006 local hearing, the Veteran 
raised the issue of entitlement to service connection for 
sciatica of both lower extremities as secondary to his service-
connected degenerative joint disease of the lumbar spine.  See 
page seven of hearing transcript (transcript).  In the 
INTRODUCTION section of the Board's December 2009 remand, this 
issue was referred to the RO for all action as appropriate.  
Unfortunately, the development of this claim is not shown 
to have been undertaken.  

Thus, the issue of entitlement to service connection for sciatica 
of both lower extremities as secondary to his service-connected 
degenerative joint disease of the lumbar spine has been raised by 
the record but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is again referred to the AOJ for 
appropriate action.  




FINDING OF FACT

For the period from January 16, 1987, to April 4, 2004, the 
record is devoid of any medical evidence whatsoever to 
demonstrate that during this time the Veteran had any compensable 
lumbar spine impairment or symptomatology, such as limitation of 
motion or functional limitation due to pain.  


CONCLUSION OF LAW

From January 16, 1987, to April 4, 2002, a compensable rating for 
degenerative joint disease of the lumbar spine was not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes (Codes) 5003, 5292 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  In this case, because 
service connection, an initial rating, and effective dates have 
been assigned for the service-connected disability now addressed 
on appeal, the notice requirements of 38 U.S.C.A. § 5103(a) have 
been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
In cases where the Veteran then files a NOD with the initial 
rating and/or the effective date assigned, he/she has initiated 
the appellate process and different, and in many respects, more 
detailed notice obligations arise, the requirements of which are 
set forth in sections 7105(d) and 5103A of the statute.  Id., see 
also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. 
§§ 5103(A), 7105(d).  

In this case, the notice obligations set forth in sections 
7105(d) and 5103A of the statute were met when the RO issued a 
statement of the case (SOC) in June 2007.  The SOC included 
language from the pertinent regulation involved, a summary of the 
evidence considered, and notice of the decision and the reasons 
for the decision.  38 U.S.C.A. § 7105(d).  Therefore, all notice 
requirements with regard to the appeal of the denial of this 
benefit have been met.

VA also has a duty to assist the veteran in the development of a 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, VA has fulfilled its 
duty to assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  The claimant was provided the 
opportunity to present pertinent evidence.  In sum, there is no 
evidence of any VA error in assisting the Veteran that reasonably 
affects the fairness of this adjudication.  Indeed, the Veteran 
has not suggested that such an error, prejudicial or otherwise, 
exists.

Laws and Regulations

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities (Rating Schedule), which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.

The Veteran's service-connected lumbar spine disability, here 
characterized as lumbar spine degenerative joint disease, has 
been continuously rated during the course of this lengthy appeal 
period pursuant to Diagnostic Code 5242.  The Board notes that 
effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic codes 
were reclassified.  The reclassified diagnostic codes included 
Diagnostic Code 5242 (degenerative arthritis of the spine).  
Thus, as this particular issue is confined to rating the 
Veteran's service-connected lumbar spine degenerative joint 
disease from the period from January 16, 1987, to April 4, 2002, 
Diagnostic Code 5242 is not for application.

Rather, the proper diagnostic codes under which to rate this 
disability for this pertinent period are Diagnostic Code 5003 
(degenerative arthritis) and Diagnostic Code 5292 (lumbar spine 
limitation of motion).  Arthritis shown by X-ray studies is rated 
based on limitation of motion of the affected joint.  When 
limitation of motion would be noncompensable under a limitation-
of-motion code, but there is at least some limitation of motion, 
a 10 percent rating may be assigned for each major joint so 
affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5292, a 10 percent rating is warranted when 
limitation is slight, a 20 percent rating is warranted when 
limitation is moderate, and a maximum 40 percent rating is 
warranted when limitation was severe.

When assigning a disability rating it is necessary to consider 
functional loss due to flare-ups, fatigability, incoordination, 
and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for 
an orthopedic disorder should reflect functional limitation which 
is due to pain, as supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system may 
be expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or the 
like.

When evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher rating 
in cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, at 204-7.

The Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  See also Fenderson, at 125-26 (noting 
distinction between claims stemming from an original rating 
versus increased rating).

Factual Background/Law and Analysis

There are no medical records indicating any back treatment 
afforded the Veteran from January 16, 1987, to April 4, 2002.  
Records dated prior to January 16, 1987, are of record.  These 
include private medical records, dated in September and November 
1974, which show that the Veteran was treated for back problems 
resulting from work-related injuries.  Private medical records 
dated in March and April 1983 are also on file; the March 1983 
record also shows treatment afforded the Veteran for work-related 
back problems.  None of these records include a diagnosis of 
lumbar spine degenerative joint disease.

The Board notes that a June 2004 letter to the Veteran from his 
attorney shows that the Veteran had been awarded disability 
benefits from the Social Security Administration (SSA).  Pursuant 
to the Board's October 2009 remand medical records were sought, 
and obtained from SSA.  

The Board also notes that in the course of his July 2009 hearing 
before the Board the Veteran testified that he had been treated 
in the 1990's at the VA hospital in Johnson City, Tennessee.  See 
page 19 of transcript.  An effort to obtain these records was 
also conducted pursuant to the December 2009 Board remand.  In a 
March 2010 VA Form 21-0820, the Veteran informed VA that he did 
not wish to have his claim processed with the records from the VA 
"Mt. Home" Medical Center because he only went there for 
treatment for headaches.  A notation attached to a VA Form 10-
7131, dated in March 2010, and used to seek records from the 
Mountain Home VA Medical Center, shows that the medical facility 
was within the city limits of Johnson City.  

In any event, while some of the medical records obtained from 
both SSA and the Mountain Home VA Medical Center were dated 
between January 16, 1987, and April 4, 2002, none pertained to 
any lumbar spine treatment.  Without medical evidence on file 
documenting treatment or findings pertaining to the Veteran's 
service-connected lumbar spine degenerative joint disease, a 
compensable evaluation for the period from January 16, 1987, to 
April 4, 2002, cannot be assigned.  

In reaching this conclusion, the Board acknowledges the Veteran's 
belief that his lumbar spine symptoms were more severe during the 
specific period of time at issue than the disability evaluation 
reflects.  However, the criteria for rating spine disabilities 
contemplate that medical evidence will be used to evaluate the 
degree of impairment in terms of the extent of limitation of 
motion of the spine.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 
5292.  While the Board recognizes that the Veteran is competent 
to provide evidence regarding his symptomatology, he is not 
competent to provide an opinion regarding the severity of his 
symptomatology.  Such evidence must come from a medical 
professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Espiritu v. Derwinski, 2 Vet App 492 (1992).

Extraschedular Consideration

The determination above is based upon application of the 
pertinent provisions of VA's Rating Schedule.  The Board finds 
that the record does not reflect that the Veteran's service-
connected lumbar spine degenerative joint disease, during the 
period of January 16, 1987, to April 4, 2002, was so exceptional 
or unusual as to warrant the assignment of a higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The 
threshold factor for extraschedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the Rating 
Schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule and the assigned schedular evaluation is therefore 
adequate, and no extraschedular referral is required.  Id., see 
also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has asserted that his service-connected 
disorder affected his ability, due to pain, to be employed.  See 
page 13 of July 2009 transcript.  The evidence of record clearly 
does not show frequent periods of hospitalization.  The Board 
finds that the rating criteria to evaluate the service-connected 
lumbar spine degenerative joint disease discussed above 
reasonably describe the claimant's disability level and 
symptomatology, and while he has appealed for a higher rating, 
the evidence here does not support such an award.  As noted, no 
medical evidence for the pertinent period of time is of record.  
Therefore, the Veteran's disability picture is contemplated by 
the Rating Schedule and no extraschedular referral is required.  
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In reaching this decision, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for degenerative joint disease of the lumbar 
spine, from January 16, 1987, to April 4, 2002, is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


